 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KIMBERLY R. OLSON,                               No. 2:15-CV-0646-KJM-DMC
12                      Plaintiff,
13          v.                                        ORDER
14   HORNBROOK COMMUNITY
     SERVICES DISTRICT, et al.,
15
                        Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   Court is plaintiff’s second motion to continue the stay on briefing of various motions. See ECF

20   No. 133.

21                  On March 31, 2020, the Court granted plaintiff’s motion to stay briefing and

22   ordered that briefing on various pending motions be stayed for period of 30 days, following

23   which the Court would set a new briefing schedule for those motions. See ECF No. 121. The

24   Court determined that plaintiff had shown good cause for the relief, requested based on

25   difficulties with research and filing that plaintiff was experiencing due to the ongoing pandemic.

26   See id. On May 4, 2020, plaintiff filed her first request to continue the stay of briefing. See ECF

27   No. 122. On May 27, 2020, the Court granted plaintiff request to continue the stay of briefing

28   through July 1, 2020, again based on plaintiff’s difficulties related to the pandemic. See ECF No.
                                                      1
 1   123.

 2                   In her current second request to continue the stay of briefing, plaintiff cites the

 3   same difficulties related to the pandemic she cited in her original motion and her first request to

 4   continue the stay. See ECF No. 133. In particular, plaintiff notes the following: (1) the distance

 5   between her residence in California and the nearest law library in Medford, Oregon; and (2)

 6   executive orders signed by the governors of California and Oregon restricting access to public

 7   facilities and travel.

 8                   A review of the docket reflects that, despite plaintiff’s claimed difficulties related

 9   to the pandemic and various executive orders, plaintiff was able to file two motions for default

10   judgment on July 15, 2020. See ECF Nos. 124 and 126. Defendants filed an opposition to one of

11   these motions on July 31, 2020, see ECF No. 132, and, again despite the alleged difficulties,

12   plaintiff filed a reply brief on August 6, 2020, see ECF No. 136. Given these filings, the Court

13   finds good cause has not been shown for an extension of the current stay of briefing and the Court

14   will now set a briefing schedule on the motions for which briefing was originally stayed.

15                   Accordingly, IT IS HEREBY ORDERED that:

16                   1.       Plaintiff’s second motion to continue the stay of briefing, ECF No. 133, is

17   denied;

18                   2.       The stay of briefing is lifted;

19                   3.       Plaintiff’s oppositions to the motion to dismiss and motion to strike filed

20   by defendants Robert Winston, Kirsher, and Winston & Boston, L.C., ECF Nos. 108 and 109 is
21   due within 30 days of the date of this order;

22                   4.       Defendants’ reply is due within 14 days after service of plaintiff’s

23   oppositions; and

24                   5.       Upon completion of briefing, all pending motions will stand submitted on

25   the papers without oral argument.

26   Dated: September 17, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         2
